Motion Granted; Abatement Order filed January 31, 2012.




                                            In The

                       Fourteenth Court of Appeals
                                        ____________

                                    NO. 14-11-00778-CR
                                      ____________

                       LAUREN ASHLEY ADETUNJI, Appellant

                                              V.

                           THE STATE OF TEXAS, Appellee


               On Appeal from the County Criminal Court at Law No. 3
                                Harris County, Texas
                           Trial Court Cause No. 1715891


                                ABATEMENT ORDER

       On January 13, 2012, appellant filed a motion requesting that we abate the appeal
and direct the trial court to file findings of fact and conclusions of law related to its ruling
on appellant’s pre-trial motion to suppress evidence. The State filed no objection or other
response.
       Upon the request of the losing party on a motion to suppress evidence, the trial court
shall state its essential findings of fact and conclusions of law that are adequate to provide
an appellate court with a basis upon which to review the trial court’s application of the law
to the facts. See State v. Cullen, 195 S.W.3d 696, 699 (Tex. Crim. App. 2006). Accordingly,
we GRANT appellant’s motion and issue the following order:
       The presiding judge of the Harris County Criminal Court at Law No. 3 is directed to
reduce to writing its findings of fact and conclusions of law that are adequate to provide
this court with a basis upon which to review the trial court’s application of the law to the
facts. The trial court is directed to have a supplemental clerk’s record containing those
findings and conclusions filed with the clerk of this Court on or before March 2, 2012.
       The appeal is abated, treated as a closed case, and removed from this court’s active
docket. The appeal will be reinstated on this court’s active docket when the trial court’s
findings and recommendations are filed in this court. The court will also consider an
appropriate motion to reinstate the appeal filed by either party.



                                      PER CURIAM

Panel consists of Chief Justice Hedges and Justices Jamison and McCally.




                                              2